Title: To James Madison from William C. C. Claiborne, 13 May 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, May 13th. 1808.

Enclosed is a letter from Mr. Moreau Lislet declining the Commission of Judge of the Superior Court of this Territory.  I do not know a Lawyer here, of talents; and Integrity who would relinquish his practise for a seat on the Superior Court Bench, & I think the President will be compel’ed to selet a Gentleman from some one of the States.
Every thing in this quarter is tranquil.  I am Sir, very respectfully, your hble servt.

William C. C. Claiborne

